DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 03/18/2020 is acknowledged.
Claims 19-22, 24-31 and 33-37 are pending.

Rejoinder
Claim 19 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/09/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Courtenay C. Brinckerhoff on 06/01/2021.
The application has been amended as follows: 
In claim 19, please replace “within” in line 10, with “when measured at”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 19-21, 26-28, and 32-33 under 35 U.S.C. 103 as being unpatentable over Skrtic, US 20090035375 A1 has been withdrawn in light of Applicant’s amendment and the Examiner’s amendment.
The rejection of claims 19-29, and 32-33 under 35 U.S.C. 103 as being unpatentable over Skrtic, US 20090035375 A1 in view of Dormady, US 20110262520 A1 has been withdrawn in light of Applicant’s amendment and the Examiner’s amendment.
The rejection of claims 19-21, 26-28, 30, 32, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Skrtic, US 20090035375 A1 in view of Asari, US 20110244047 A1 has been withdrawn in light of Applicant’s amendment and the Examiner’s amendment.

Skrtic does not teach wherein the hydroxypropyl methylcellulose is a mixture of two or more hydroxypropyl methylcelluloses of differing viscosity. 
Although Dormady teaches films including a combination of two or more hydroxypropyl methylcelluloses, Dormady does not teach glucocorticoids or dexamethasone or the release profile limitations claimed. There is no strong reason to have employed the HPMC combination known from Dormady for a film of Skrtic. There is no clear teaching suggesting one skilled in the art would have had a reasonable expectation of successfully achieving the release profile required by Skrtic by using the HPMC combination of Dormady.
Neither of Asari or Asmussen provide a teaching or suggestion which would have led one skilled in the art to modify films as understood from Skrtic in the manner required to arrive at the presently claimed invention. 
Previously withdrawn method claims have been rejoined since they require the allowable limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19-22, 24-31 and 33-37 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615       

/SUSAN T TRAN/Primary Examiner, Art Unit 1615